               Case 3:20-mj-01695-ATB Document 8 Filed 03/06/20 Page 1 of 1

                                 FEDERAL PUBLIC DEFENDER
                                  WESTERN DISTRICT OF TEXAS
MAUREEN SCOTT FRANCO               RICHARD C. WHITE FEDERAL BUILDING                   TELEPHONE
 FEDERAL PUBLIC DEFENDER         700 E. SAN ANTONIO AVENUE, SUITE D-401              (915) 534-6525
                                        EL PASO, TEXAS 79901-7020                      TOLL FREE
    JUDY F. MADEWELL                                                                 (855) 666-1510
     FIRST ASSISTANT                                                                   FACSIMILE
                                                                                     (915) 534-6534
                                            March 6, 2020                             SAN ANTONIO
  REGINALDO TREJO, JR.                                                                  AUSTIN
                                                                                        DEL RIO
    EDGAR HOLGUIN
                                                                                         PECOS
        EL PASO
                                                                                        ALPINE
 SUPERVISORY ASSISTANTS




   U.S. District Clerk
   Albert Armendariz, Sr.
   U.S. Courthouse
   525 Magoffin Ave.
   El Paso, TX 79901

                           RE:   Assignment of Defense Counsel In:
                                 USA v. Segundo Francisco Yasaca-Alvarez
                                 Cause No. EP-20-M-01695-ATB


   Dear Sir/Madam:

           Please be advised that I, Assistant Federal Public Defender, Jose Moncayo am assigned
   to the above-referenced case.

                                               Very truly yours,

                                               MAUREEN SCOTT FRANCO
                                               Federal Public Defender


                                                     /S/
                                               JOSE MONCAYO
                                               ASSISTANT FEDERAL PUBLIC DEFENDER
